 

10
li
12
13
14
15
16
17
18
19
20

21

22
23
24
Zo

 

 

 

 

Case 4:19-cv-00524-RM Document 1-6 Filed 10/30/19 Page 1 of 15

2.. Sulphur Springs Medical Center .
Custodians of Record and/or Billing Personnel
900 West Scott Street
Wilcox, AZ 85643

Plaintiff's medical providers, who are expected to testify regarding the treatment
rendered to Plaintiff as described in the factual portion herein. Said providers are expected to
testify regarding their observations of Plaintiff and her symptoms. Said providers are also
expected to testify that the treatment rendered to Plaintiff was related to the incident which is
the subject of Plaintiffs Complaint, that this treatment was reasonable and medically
necessary, and that the charges for that treatment was reasonable and customary. Said

providers testimony is also expected to substantially conform to Plaintiff's medical records.

Said providers, including their custodians of record and/or billing personnel, are expected to

lay foundation for the introduction into evidence of any records and/or exhibits disclosed
herein. Without waiving the right to object, any medical expert witness disclosed by

Defendants, even if later delisted.

3. Serene Touch by Reina LMT
Custodians of Record and/or Billing Personnel
691 West Ajo Way
Tucson, AZ 85713

Plaintiff's medical providers, who are expected to testify regarding the treatment
rendered. to Plaintiff as described in the factual portion herein. Said providers are expected to
testify regarding their observations of Plaintiff and her symptoms. Said providers are also
expected to testify that the treatment rendered to Plaintiff was related to the incident which is
the subject of Plaintiffs Complaint, that this treatment was reasonable and medically
necessary, and that the — for that treatment was reasonable and customary. Said

providers testimony is also expected to substantially conform to Plaintiffs medical records.

16

 

 
 

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 4:19-cv-00524-RM Document 1-6 Filed 10/30/19 Page 2 of 15

lay foundation for the introduction into evidence of any records and/or exhibits disclosed
herein. Without waiving the right to object, any medical expert witness disclosed by

Defendants, even if later delisted.

4. Simon Med Imaging
Custodians of Record and/or Billing Personnel
310 N. Wilmot St.
Suite 302
Tucson, AZ 85711

Plaintiff's medical providers, who are expected to testify regarding the treatment
rendered to Plaintiff as described in the factual portion herein. Said providers are expected to
testify regarding their observations of Plaintiff and her symptoms. Said providers are also
expected to testify that the treatment rendered to Plaintiff was related to the incident which is
the subject of Plaintiffs Complaint, that this treatment was reasonable and medically
necessary, and that the charges for that treatment was reasonable and customary. Said
providers testimony is also expected to substantially conform to Plaintiff's medical records.
Said providers, including their custodians of record and/or billing personnel, are expected to
lay foundation for the introduction into evidence of any records and/or exhibits disclosed
herein. Without waiving the right to object, any medical expert witness disclosed by

Defendants, even if later delisted,

5. Center For Advanced Spinal Surgery of Southern Arizona
Dr. Lewandrowski
Custodians of Record and/or Billing Personnel
4787 E, Camp Lowell Road
Tucson, AZ 85712

 

Plaintiff's medical providers, who are expected to testify regarding the treatment

rendered to Plaintiff as described in the factual portion herein. Said providers are expected to

17

 

 

Said providers, including their custodians of record and/or billing personnel, are expected to

 

 

ee eet
 

10
ll
12
13
14
15
16
47
18
19
20

21 |

22
23
24
25

 

 

 

 

~ Case 4:19-cv-00524-RM Document 1-6 Filed 10/30/19 Page 3 of 15

testify regarding their observations of Plaintiff and her symptoms. Said providers are also
expected to testify that the treatment rendered to Plainti¢t was related to the incident which is
the subject of Plaintiffs Complaint, that this treatment was sasonabte and medically
necessary, and that the charges for that treatment was reasonable and customary. Said
providers testimony is also expected to substantially conform to Plaintiff's medical records.
Said providers, including their custodians of record and/or billing personnel, are expected to
lay foundation for the introduction into evidence of any records and/or exhibits disclosed
herein, Without waiving the right to object, any medical expert witness disclosed by

Defendants, even if later delisted.

6. The Pain Institute of Southern Arizona
Dr. Efrain Cubillo
Custodians of Record and/or Billing Personnel
4582 N. Ist Ave. #170
Tucson, AZ 85718

Plaintiff's medical. providers, who are expected to testify regarding the treatment
rendered to Plaintiff as described in the factual portion herein. Said providers are expected to
testify regarding their observations of Plaintiff and her spnptonis, Said providers are also
expected to testify that the treatment rendered to Plaintiff was related to the incident which is
the subject of Plaintiff's Complaint, that this treatment was reasonable and medically
necessary, and that the charges for that treatment was reasonable and customary. Said ©
providers testimony is also expected to substantially conform to Plaintiffs medical records.
Said providers, including their custodians of record and/or billing personnel, are expected to
lay foundation for the introduction into evidence of any records and/or exhibits disalosed
herein, Without -waiving the right to object, any medical expert witness disclosed by

Defendants, even if later delisted.

18

 

 
 

i)

10

11.

12
13
14
15
16
17
18
Ie
20
2d
22
oo
24

25

 

Case 4:19-cv-00524-RM Document 1-6 Filed 10/30/19 Page 4 of 15

7. Western Neurosurgery
Dr. Yu
Dr. Christiano
Custodians of Record and/or Billing Personnel
6567 Carondelet Dr. #305
Tucson, AZ 85716

PlaintifPs medical providers, who are expected to testify regarding the treatment
rendered to Plaintiff as described in the factual portion herein. Said providers are expected to
testify regarding their observations of Plaintiff and his symptoms. Said providers are also
expected to testify that the treatment rendered to Plaintiff was related to the incident which is
the ‘subject of Plaintiffs Complaint, ‘that this treatment was reasonable and sneaifesilly”
necessary, and that the charges for that treatment was reasonable and customary, Said
providers testimony is also expected to substantially conform to Plaintiff's medical records.
Said providers, including their custodian of record and/or billing personnel, are expected to
lay foundation for the introduction into evidence of any records and/or exhibits disclosed

herein. Without waiving the right to object, any medical expert witness disclosed by

Defendants, even if later delisted.

8. Vita Medical Institute
Dr. Mateja De Leonnin Stanonik
Custodians of Record and/or Billing Personnel
- 2580 E. Skyline Dr.
Bldg. 2, Suite 130 -
Tucson, AZ 85718

Plaintiff's medical providers, who are expected to testify regarding the treatment

rendered to Plaintiff as described in the factual portion herein, Said providers are expected to

 

 

testify regarding their observations of Plaintiff and her symptoms. Said providers are also
expected to testify that the treatment rendered to Plaintiff was related to the incident which is
the subject of Plaintiff's Complaint, that this treatment was reasonable and medically

necessary, and that the charges for that treatment was reasonable and customary. Said

19

 

 

 
 

10
11

12

43°

14
15
16
17
18

19
20
21
22
23
24

25

 

Case 4:19-cv-00524-RM Document 1-6 Filed 10/30/19 Page 5 of 15

‘providers testimony is also expected to substantially conform to Plaintiff's medical records.

Said providers, including their custodians of record and/or billing personnel, are expected to

lay foundation for the introduction into evidence of any records and/or exhibits disclosed

herein. Without waiving the right to object, any medical expert witness disclosed by

Defendants, even if Jater delisted.

9. Tucson Orthopedic Institute
Dr. Justin Ledesma :
Custodians of Record and/or Billing Personnel
5301 East Grant Road
1st Floor
Tucson, AZ 85712

Plaintiff's medical providers, who are expected to testify regarding the treatment
rendered to Plaintiff as described in the factual portion herein. Said providers are expected to
testify regarding their observations of Plaintiff and her symptoms. Said providers are also
expected to testify that the treatment rendered to Plaintiff was related to the incident which is
the subject of Plaintiff's Complaint, that this treatment was reasonable and medically

necessary, and that the charges for that treatment was reasonable and customary. Said

 

 

 

providers testimony is also expected to substantially conform to Plaintiff's medical records.
Said providers, including their custodians of record and/or billing personnel, are expected to
tay foundation for the introduction into evidence of any records and/or exhibits disclosed

herein, Without waiving the right to object, any medical expert witness disclosed by

|| Defendants, even if later delisted.

10. Collision Chirapeactic
Custodians of Record and/or Billing Personnel
3602 W. Thomas Road, Ste. #4
Phoenix, AZ 85019

20

 

 

TTR a
 

wow Ww

Nn VN

10
ll
12
13
14
15
16
17
18
19
20
21

22

23

24 |

25

 

 

 

Case 4:19-cv-00524-RM Document 1-6 Filed 10/30/19 | Page 6 of 15

Plaintiff's medical providers, who are expected to testify regarding the treatment
rendered to Plaintiff as described in the factual portion herein. Said providers are expected to
testify regarding their observations of Plaintiff and her symptoms. Said providers are also
expected to testify that the treatment rendered to Plaintiff was related to the incident which is
the subject of Plaintiff's Complaint, that this treatment ‘was reasonable and medically

necessary, and that the charges for that treatment was reasonable and customary. Said

providers testimony is also expected to substantially conform to Plaintiffs medical records.

Said providers, including their custodians of record and/or billing personnel, are expected. to
lay foundation for the introduction into evidence of any records and/or exhibits disclosed
herein. Without waiving the right to object, any medical expert witness disclosed by

Defendants, even if later delisted.

11. Northern Cochise Community Hospital
Custodians of Record and/or Billing Personnel
901 West Rex Allen Drive
Wilcox, AZ 85643

Plaintiff's medical providers, who are expected to testify regarding the treatment
rendered to Plaintiff as described in the factual portion herein. Said providers are expected to
testify regarding their observations of Plaintiff and her symptoms. Said providers are also
expected to testify that the treatment rendered to Plaintiff-was related to the incident which is
the subject of Plaintiff's Complaint that this ‘ietent was reasonable and medically
necessary, and that the charges for that treatment was reasonable and customary. Said
providers testimony is also expected to substantially conform to Plaintiff's medical records.
Said providers, including their custodians of record and/or billing personnel, are expected to

lay foundation for the introduction into evidence of any records and/or exhibits disclosed

21

 
 

ao nN aD

10
11
12
13
14

15
16
17
“18
19
20
21
22
23
24
25

 

 

 

 

Case 4:19-cv-00524-RM Document 1-6 Filed 10/30/19 Page 7 of 15

herein. Without waiving the right to object, any medical expert witness disclosed by

Defendants, even if later delisted.

12. Apex Physical Therapy
Custodians of Record and/or Billing Personnel
2151 South Highway Suite 106
Sierra Vista, AZ 85635

Plaintiffs medical providers, who are expected to testify regarding the treatment

rendered to Plaintiff as described in the factual portion herein. Said providers are expected to —

testify regarding their observations of Plaintiff and her symptoms. Said providers are also
expected to testify that the treatment rendered to Plaintiff was related to the incident which is
the subject of Plaintiffs Complaint, that this treatment was reasonable and medically
necessary, amas that the charges for that treatment was reasonable and customary. Said
providers testimony is also expected to substantially conform to Plaintiff's medical records.
Said providers, including their custodians of record and/or billing personnel, are expected to
lay foundation for the fnfroduction into evidence of any records and/or exhibits disclosed
herein. Without waiving the right to object, any medical expert witness disclosed by

Defendants, even if later delisted.

13. Nicholas Ranson, MD
Custodians of Record and/or Billing Personnel
1701 W St Mary's Rd
Suite 114
Tucson, AZ.85745

Plaintiff s medical providers, who are expected to testify regarding the treatment

rendered to Plaintiff as described in the factual portion herein. Said providers are expected to

testify regarding their observations of Plaintiff and her symptoms. Said providers are also.

expected to testify that the treatment rendered to Plaintiff was related to the incident which is

the subject of Plaintiff's Complaint, that this treatment was reasonable and medically —

22

 

 

 
 

o ND WN &

‘oO

10
11
12
13
14
15
16
17

18 |

19
20
21
22
23
“24

25

 

 

 

 

Case 4:19-cv-00524-RM Document 1-6 Filed 10/30/19 Page 8 of 15

necessary, and that the charges for that treatment was reasonable and customary. Said
providers testimony is also expected to substantially conform to Plaintiff's medical records.

Said providers, including their custodians of record and/or billing personnel, are expected to

lay foundation for the introduction into evidence of any records and/or exhibits disclosed

herein. Without waiving the right to object, any medical expert witness disclosed by

Defendants, even if later delisted.

14. Healthy Spines Chiropractic
‘Custodians of Record and/or Billing Personnel
1473 North Dysart Road
Suite 101
Avondale, AZ 85323

Plaintiff's medical providers, who are expected to testify regarding the treatment
rendered to Plaintiff as described in the factual portion herein. Said providers are expected to
testify regarding their observations of Plaintiff and her symptoms. Said providers are also
expected to testify that the treatment rendered to Plaintiff was related to the incident which 1 is
the subject of Plaintiffs Complaint, that this treatment was reasonable and’ medically

necessary, and that the charges for that treatment was reasonable and customary. Said

providers testimony is also expected to substantially conform to Plaintiff's. medical records.

Said providers, including their custodians of record and/or billing personnel, are expected to
lay foundation for the introduction into evidence of any records and/or exhibits disclosed
herein, Without waiving the right to object, any medical expert witness disclosed by

Defendants, even if later delisted.

15. - Center for Advanced Spinal Surgery of Southern Arizona
Custodians of Record and/or Billing Personnel
4787 E. Camp Lowell Road
Tucson, AZ 85712

23

 

 

TAG ee

 

 
 

vA -&. WY WN

io lh Ul HON OD

10
1]
\2

13 |

14
15
16
“17
18
19
20
21
22
23
24
25

 

 

Case 4:19-cv-00524-RM Document 1-6 Filed 10/30/19 Page 9 of 15

Plaintiffs medical providers, who are expected to testify regarding the treatment

rendered to Plaintiff as described in the factual portion herein. Said providers are expected to

testify consistently with the 2/16/2018 Surgery Cost Estimate for C4/5 and C5/6 ACDF
procedures. Said providers testimony is also expected to substantially conform to PlaintifP Ss.
medical records. Said providers, including their custodians of record and/or billing personnel,
are expected to lay foundation for the introduction into evidence of any records and/or
exhibits disclosed herein, Without waiving the right to object, any medical expert witness
disclosed by Defendants, syed if later delisted. |
See also, § J, supra, and the attached medical records, reports and bills for
additional information about which these witnesses may testify.
D. Retained Expert Witnesses
See, §§ II (B), Ii (C), and HI (D), supra.
Plaintiff — the right to supplement additional experts or designate an expert as
provided by the Arizona Rules of Civil Procedure.
EF. Additional Information Regarding Witnesses
_ In addition to the information disclosed in §§ II (A-C) above, Plaintiff may call as a
witness any person identified in § IV, infra, or disclosed in any capacity by any other party,
or named in any document disclosed by any party.
IV. PERSONS WITH KNOWLEDGE
A. See, §§ I, supra, and V, infra.
B Defendants, their agents and employees.
C. Counsel for the parties, including their respective employees and agents.
D

’ Other agents for Plaintiff and Defendants.

24

 

 

 

 

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24
25

 

 

Case 4:19-cv-00524-RM Document 1-6 Filed 10/30/19 Page 10 of 15 }

E. All investigators employed or engaged by Defendants currently unknown to
Plaintiff, whose identities and involvément are required to be disclosed by Defendants
pursuant to ARCP 26.1.

Fr. Medical personnel and staff not named above, but associated with Plaintiff s
treatment are expected to have knowledge regarding Plaintiff's injuries and damages. See
Plaintiff's medical records, reports, and/or bills attached hereto and any supplements thereto
for additional information/identities. .

G. Custodian of Records for medical providers.

H. Any witnesses listed by Defendants.

I. Any witnesses revealed through further discovery.

Plaintiff reserves the right to supplement as discovery continues,
Vv. STATEMENTS

Plaintiff is not currently in the possession of any statement(s). In the event that any
becomes known/available to Plaintiff, Plaintiff will supplement such information. —
VE. EXPERT WITNESSES |

See, §§ I (B), M1 (C), and Ll (D), supra.

Plaintiff reserves the right to supplement additional experts or designate an expert as
provided by the Arizona Rules of Civil Procedure.
VII COMPUTATION / MEASURE OF DAMAGES

A. Medical Expenses

 

 

 

 

 

 

 

 

 

Provider Dates of Service | Medical Expense
AMBULANCE Will Supplement | Will Supplement
Benson Hospital 10/04/17 $7,399.20
Sulphur Springs Medical Center 10/10/17-11/20/17 $875.57

| Serene Touch by Reina LMT 11/13/17-5/3/18 $3,840.00
Simon Med Imaging 11/9/17 . $3,660.00
Center For Advanced Spinal Surgery 2/14/18 $2,576.00
of Southern Arizona

 

 

 

25

 
 

Oo Co NN DN

10
11
12
13
14
15
16
17
18
19
20
ak
Ze

- 23

24
a

 

 

Case 4:19-cv-00524-RM Document 1-6 Filed 10/30/19 Page 11 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Pain Institute of Southern Arizona 12/29/17-02/02/18 $3,844.00
The Pain Institute of Southern Arizona 01/25/18 $475.00
Vita Medical Institute 11/17/17 $287.00
Tucson Orthopedic Institute 11/14/17 $168.36
Collision Chiropractic 10/31/17-5/10/18 $1,795.00
Northern Cochise Community Hospital 9/11/18-1/24/19 $3,156.30
“Apex Physical Therapy T/2/18-7/6/18 ; $214.29
Dr. Nicholas Ranson, MD 7/18/18- 11/26/18 $1,760.00
Healthy Spines Chiropractic Will Supplement Will Supplement
TOTAL MEDICAL EXPENSES TO DATE $30,050.72
B. Future Medical Expenses — Surgery Estimate C4/5, C5/6 $254,148.39

ACDF — 2/16/18 Surgery Estimate from Center for

Advanced Spinal Surgery of Southern Arizona

C. Lost Wages — . Will Supplement
GRAND TOTAL : —-$284,199.1.

D.- General Damages

General damages should be awarded to Plaintiff in an amount to adequately compensate
for pain, discomfort, suffering, mental/emotional distress, aggravation, frustration, loss of].
enjoyment of life: not subject to exact calculation. See Personal Injury Damages 1 - Measure of

Damages, RAJI (5"),

VIII. TANGIBLE EVIDENCE / RELEVANT DOCUMENTS
1. Arizona Department of Public Safety Crash Report No. 2017-049682, dated
October 4, 2017. (Copy attached)

26

 

 

 
 

10
1]
iz
13
14
15
16

17

18
19
20
21
ae
ao
24
25

Oo fo N DOD

 

 

Case 4:19-cv-00524-RM Document 1-6 Filed 10/30/19 Page 12 of 15

2, Arizona Department of Public Safety Truck/Bus Supplement, Agency Report
Number 2017-049682. (Copy attached)

3. Arizona Department of Public Safety Driver-Vehicle Examination Report,
Federal DOT # 2369633, AZ0000826344. (Copy attached)

4. Arizona Department of Public Safety Arizona Traffic: Ticket and Complaint
Report Number 2017-049682. (Copy attached)

om Arizona Department of Public Safety Vehicle Removal Report, DR Number
2017-049682. (Copy attached)

6. Plaintiffs medical records, reports and bills from Benson Hospital. (Copies
attached) |

7. Plaintiff's medical records, reports and bills from Sulphur Springs Medical
Center. (Copies attached) |

8. Plaintiff's medical records, reports and bills from Serene Touch by Reina LMT.
(Copies attached) |

9. Plaintiff's medical records, reports and bills from Simon Med Imaging, (Copies
attached) | . .

10. Plaintiff's medical records, reports and bills from Center For Advanced Spinal
Surgery of Southern Arizona. (Copies attached) |

11. Plaintiffs medical records, reports and bills from The Pain Institute of Southern
Arizona, (Copies attached)

12, Plaintiff s medical eons, reports and bills from The Pain Institute of Souther
Arizona. (Copies attached) |

13. Plaintiffs medical records, reports and bills from Vita Medical Institute. (Copies
attached)

14. Plaintiff's medical bills from Tucson Orthopedic Institute. (Copies attached)

27

 

 
 

10
11
12
13
14
15
16
17
18
9
20
21
22
23
24
29

 

 

Case 4:19-cv-00524-RM Document 1-6 Filed 10/30/19 Page 13 0f15 —

15. Plaintiff's medical records, reports and bills from Collision Chiropractic. (Copies
attached) | | .

16. Plaintiff's medical records, reports and bills from Northern Cochise Community
Hospital. (Copies attached) .

17. Plaintiffs medical records, reports and bills from Apex Physical Therapy.
(Copies attached)

18. Plaintiff's medical records, reports and bills from Dr. Nicholas Ranson, MD.
Costes attached) |

19. Plaintiff's medical records from Choctaw Urgent Care. (Copies attached) .

20. Plaintiffs medical records from Tucson Ortho. (Copies attached)

21, Plaintiffs’ medical records from Meridian Oncology Associates. (Copies
attached)

22. Plaintiff's medical records from Meridian Medical Associates, (Copies attached)

23. Plaintiffs prior and unrelated medical records from Northern Cochise
Community Hospital. (Copies attached)

24. Plaintiffs medical records from Vitamedica Institute. (Copies attached)

25, Plaintiff's medical records from Carondelet Health Network. (Copies attached)

26. Center for Advanced Spinal Surgery of Southern Arizona — 2/1 6/2018 Note and
Surgery Cost Estimate for C4/5 and C5/6 ACDF. (Copy attached) .

27.R17-5-202 Section 395.8E Fed. Motor Carr. Safety Viol False Log Book. (Copy
attached) |

28.Ten (10) Page Website Printout — MDD Logistics USDOT 2369633 ~ San
Diego, California Trucking Company, obtained from
hitps://www.quicktransportsolutions.com/index.php (last visited June 20, 2019). (Copy

attached)

28

 

 
 

10
11
Le
13

14

iS

16
17
18
19
20
21

22”

23
24
25

 

 

Case 4:19-cv-00524-RM Document 1-6 Filed 10/30/19 Page 14 of 15

29.Demand for Preservation of Evidence, dated September 1, 2017, sent March 1,

2018, with Certified Mail Return Receipt. (Copy attached)

30. Deposition of any party or witness in this matter.

31. Curriculum Vitae of any retained or non-retained expert witness.

32. Pleadings and admissible portions of any party’s disclosure statement and
discovery responses. |

33. Without waiving objections, any and all exhibits listed or disclosed by
Defendants.

34. Any exhibits or evidence found through subsequent discovery up to the time of
trial. | | |

35. Without waiving objections, any document, reports or items: produced in
response to any request for production of documents or interrogatories.

IX, DOCUMENT PRODUCTION

See § VIII above. All other documents listed are not available at this time and will be
supplemented as necessary, or are believed to be in Defendants’ possession.

Additional relevant information may be contained in the medical charts of the various
providers that were not provided to Plaintiff by those providers. Defendants may obtain

Plaintiffs authorization to request any additional records, and/or bills from providers.

Plaintiff reserves the right to supplement this disclosure statement and relevant .

documents up to the time of trial.

DATED this =ath

day of August, 2019.

PHILLIPS LAW GROUP, P.C.

By: Lh

Timothy G. Tonkin, Esq.

29

~aarI STR eo

 

 
 

10
11
12
13
14
15

16 |.

17
18
19
20
21
n
23
24
25

 

Case 4:19-cv-00524-RM Document1-6 Filed 10/30/19 Page 15 of 15

Steven J. Jones, Esq.
Attorneys for Plaintiff

ORIGINAL of the foregoing
Served with Complaint, to:

Jose Alfredo Jaques Briseno

Jane Doe Briseno

2603 1-68? Circuito De Las Satcenias FF
Tijuana, MC, 22253

Defendants

By: /s/ Elizabeth Lozano

30

 

 

 

 
